The attorney for the petitioner-appellant on this appeal from an order of the Family Court, Nassau County, entered August 11, 1975, has advised this court by letter dated November 20, 1975, after a conference held in this court before Mr. Justice Gittleson on November 3, 1975, that the appeal is withdrawn. In accordance with the foregoing, the appeal is withdrawn, without costs, and it is ordered that the clerk of the Supreme Court, Nassau County, place this case on the Trial Calendar for December 15, 1975, subject to the previous filing of a note of issue and a statement of readiness. Gulotta, P. J., Rabin, Hopkins, Martuscello and Latham, JJ., concur.